Oliver, Chief Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the market values or the prices at the time of exportation to the United States of the seamless steel tubing and casing covered by the appeals for reappraisement, enumerated in Schedule A, hereto attached and made a part hereof, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the countries from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, plus the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States were the prices stated in said Schedule A and that there was no higher foreign value.
IT IS FURTHER STIPULATED AND AGREED that these appeals for reappraisement be submitted upon this stipulation.
On tbe agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the seamless steel tubing and casing here involved, and that such values were as follows:
Reap. No. Merchandise per metric ton
254768-A Seamless steel casing $220 net packed
255740-A Seamless steel tubing 303 net packed
Judgment will be entered accordingly.